ORDER
PER CURIAM:
The application for writ of supervisory control to review the district court’s granting of a motion to strike 37 interrogatories submitted by defendant Anaconda Company to the plaintiffs having been filed and ex parte argument having been heard, the relief sought is denied and this proceeding dismissed.
This Court will not become involved in the discovery process in each law suit in the State.
However, in reviewing the material submitted if is apparent that there is some confusion in the record as to why the trial judge ordered stricken interrogatory No. 34 to which no objection had been lodged, and
That the order of the court dated January 3, 1977 is very brief and allows the striking of the first 37 interrogatories but denies striking interrogatories 38 through 75. It is not clear the basis upon which this order was granted.
It is apparent that this is complex litigation and it is further apparent that some confusion exists as to discovery. The court’s *542order of January 3, 1977 does not grant the relief sought by plaintiffs in their motion filed May 12, 1976 and certainly the defendant in oral argument stated that it was in a dilemma as how to proceed with its discovery.
Now, therefore, it is suggested that a discovery conference be had between the presiding judge and the counsel for the plaintiffs and the defendant so that the issues presented to this Court might be discussed in a reasonable and rational manner.